    Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 1 of 18 PageID #: 171




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TOMMIE TRAMEL, et al.,                                      )
                                                            )
        Plaintiffs,                                         )
                                                            )
         vs.                                                )        Case No: 4:20CV29 HEA
                                                            )
SHAWN SUYDAM, et al.,                                       )
                                                            )
         Defendants.                                        )

                        OPINION, MEMORANDUM AND ORDER

         This matter is before the Court on Defendants’ Motion for Judgment on the

Pleadings, [Doc. No. 32]. Plaintiffs oppose the Motion. For the reasons set forth

below, the Motion is granted in part and denied in part.

                                        Facts and Background

         Plaintiffs filed this action in the Circuit Court of the County of Maries,

Missouri on December 3, 2019. Defendants removed it to this Court on January 8,

2020 based on the Court’s federal question jurisdiction. 28 U.S.C. §1331.

         Plaintiffs’ Petition alleges the following:

         On May 11, 2016, Defendant Suydam (Suydam) was employed as a police

officer by Defendant City of Belle. Suydam conducted a traffic stop of Plaintiff1



1
 The Petition does not specify which Plaintiff was stopped. The Court assumes, because of the use of masculine
pronouns, Plaintiff Tommie Tramel was the individual involved in the traffic stop.
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 2 of 18 PageID #: 172




for a failure to properly signal a left-hand turn. Suydam spoke with Plaintiff and

detected a moderate smell of an intoxicating beverage emanating from the vehicle

Plaintiff was driving. Suydam requested Plaintiff submit to a portable breath test.

Plaintiff requested to consult with counsel before answering or being further

questioned. Suydam returned to his squad car to call his supervising officer, Brian

Brennan. After consulting with his supervising officer, Suydam returned to

Plaintiff’s vehicle with the intent to place Plaintiff under arrest. While Suydam

was at his patrol car, Plaintiff called the Chief of Belle Police from his cell phone.

      Upon returning to Plaintiff’s window, Plaintiff requested Suydam speak with

the Police Chief and handed Suydam Plaintiff’s cell phone.

      Suydam was visibly upset. He briefly put the phone to his ear before

becoming enraged and throwing Plaintiff’s phone on the ground, breaking it.

      Suydam then reached through Plaintiff’s open car window and unlocked the

door. He then drew his taser with one hand, opening the car door with the other.

Plaintiff grabbed the door with his left hand and closed it. Suydam holstered his

taser and took out his handcuffs. He handcuffed Plaintiff’s left wrist tightly and

proceeded to use the handcuffs as leverage to physically pull Plaintiff out of his

vehicle by his wrist through “pain compliance.”

      After Suydam dragged Plaintiff from his vehicle, he placed Plaintiff’s left

wrist into a joint-lock for control over Plaintiff. Suydam then put Plaintiff’s left


                                           2
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 3 of 18 PageID #: 173




arm into a control joint lock known as an “arm bar.” Suydam the forced Plaintiff

to the ground.

      While on the ground, Suydam forced Plaintiff’s right arm and wrist into

being handcuffed behind Plaintiff’s back with his left wrist. Suydam stuck his

knee and all of his weight on Plaintiff’s back.

      Plaintiff suffers from a form of polio that has caused his right arm to be

shorter, less developed, and more difficult to use than his left arm. Plaintiff’s

condition made it physically difficult or impossible to handcuff his hands behind

his back without serious injury.

      Suydam used significant force to pull and twist Plaintiff’s right arm behind

his back such that he caused a displaced fracture of the humerus bone of Plaintiff’s

right arm. The arm required surgery to place a metal plate with seven screws to

hold his right arm together. Plaintiff also suffered an injury to his back.

      Although the bone in his right arm has healed, Plaintiff suffers significantly

diminished functional use of his right arm and hand than he enjoyed prior to

having it broken by Suydam. The significant loss of functionality of Plaintiff’s

right arm and hand is permanent. The injury to Plaintiff’s back is also permanent.

      Plaintiffs seek recovery based on: violation of the Fourth Amendment right

to be free from unreasonable search and seizure under 42 U.S.C. § 1983, (Count I);

violation of the Fourth Amendment right to be free from unreasonable seizure


                                           3
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 4 of 18 PageID #: 174




under 42 U.S.C. § 1983, excessive force, (Count II); First Amendment violation

actionable under § 1983, (Count III); Fifth Amendment violation actionable under

§ 1983, (Count IV); Excessive force actionable under § 1983 (policy of failure to

train), (Count V); Loss of Consortium, (Count VI) brought by Plaintiff Claudia

Tramel. Counts I-IV are brought against Defendant Suydam in his individual

capacity; Count V is brought against the City of Belle.

      Defendants now move for judgment on the pleadings.

                                Standard of Review

      Judgment on the pleadings is proper when there are no issues of material fact

to be resolved and the moving party is entitled to judgment as a matter of law.

Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir. 2002). When evaluating the

merits of a motion for judgment on the pleadings, the district court applies the

same legal standard that applies to a motion to dismiss. See Fed. R. Civ. P.

12(b)(6); see also Ashley County v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).

To survive a motion for judgment on the pleadings, the complaint must contain

sufficient factual allegations to state a plausible claim for relief. See Clemons v.

Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009). A district court accepts as true all

facts pleaded by the nonmoving party and draws all reasonable inferences from the

pleadings in favor of that party. Corwin v. City of Independence, Mo., 829 F.3d

695, 699 (8th Cir. 2016). Without more, merely reciting the elements of a cause of


                                           4
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 5 of 18 PageID #: 175




action is insufficient, and legal conclusions asserted in the complaint are not

entitled to the presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.

1937, 173 L.Ed.2d 868 (2009).

      When deciding a motion for judgment on the pleadings, a district court

refrains from considering matters beyond the pleadings, other than certain public

records and “materials that do not contradict the complaint, or materials that are

necessarily embraced by the pleadings.” Saterdalen v. Spencer, 725 F.3d 838, 841

(8th Cir. 2013) (internal quotation marks omitted).

                                     Discussion

Statute of Limitations

      Defendants first argue that Plaintiffs’ Counts I through IV against Defendant

Suydam are barred by the statute of limitations, citing Mo.Rev.Stat. § 516.130.

This statute, however, applies to actions against officers doing an act in his official

capacity. These counts are specifically brought against Suydam in his individual

capacity.

        There is no statute of limitations contained within 42 U.S.C. § 1983;

however, the United States Supreme Court “has held that § 1983 claims accruing

within a particular state should be governed by that state's statute of limitations

governing personal-injury claims.” Walker v. Barrett, 650 F.3d 1198, 1205 (8th Cir.

2011). Thus, for cases arising in Missouri, the five-year statute of limitations for


                                           5
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 6 of 18 PageID #: 176




personal injury actions found in Mo. Rev. Stat. § 516.120(4) applies to § 1983

actions. Sulik v. Taney Cty., Mo., 393 F.3d 765, 767 (8th Cir. 2005). While the

statute of limitations is an affirmative defense, a district court may properly

dismiss an in forma pauperis complaint under 28 U.S.C. § 1915 when it is apparent

the statute of limitations has expired. Myers v. Vogal, 960 F.2d 750, 751 (8th Cir.

1992).

         In Missouri, the statute of limitations for personal injury actions begins

when the damage is capable of becoming known, not when the injury is actually

discovered. See Powel v. Chaminade Coll. Preparatory, Inc., 197 S.W.3d 576, 580

(Mo. 2006); and Chem. Workers Basic Union, Local No. 1744 v. Arnold Sav. Bank,

411 S.W.2d 159, 163-64 (Mo. 1966).

      Defendants’ motion based on the statute of limitations is denied.

Failure to State Claims and Qualified Immunity

      Defendants also argue Counts I through V are barred because Plaintiff fails

to state claims and Defendant Suydam is entitled to qualified immunity. The Court

will address each count in turn.

Count I

      Count I is brought against Suydam in his individual capacity for an alleged

violation of Plaintiff Tommie’s Fourth Amendment right to be free from

unreasonable search and seizure pursuant to 42 U.S.C. § 1983. Initially, this count


                                            6
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 7 of 18 PageID #: 177




fails to allege any facts regarding a search of any kind. The count alleges that

Plaintiff handed his cell phone to Suydam in an effort to get Suydam to speak with

the Chief of Police for the City of Belle, Missouri, whom Plaintiff had just called.

Under the judgment on the pleadings standards articulated above, the Court

assumes the truth of these allegations and construes them and all reasonable

inferences in the light most favorable to Plaintiffs.

      Defendant Suydam asserts he is entitled to qualified immunity on Plaintiff's

§ 1983 claims under the Fourth Amendment. Qualified immunity protects

governmental officials from civil liability if “their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Officials are

entitled to qualified immunity unless a plaintiff can show “(1) a deprivation of a

constitutional right, and (2) that the right was clearly established at the time of the

deprivation.” Robbins v. City of Des Moines, 984 F.3d 673, 678 (8th Cir. 2021). A

court may address either inquiry first. Id.

      “To be clearly established, the ‘contours of the right must be sufficiently

clear that a reasonable official would [have understood] that what he is doing

violates that right.” Quraishi v. St. Charles Cty., Mo., 986 F.3d 831, 835 (8th Cir.

2021) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). The law, at the

time of the alleged violation, must give officials “ ‘fair warning’ their conduct was


                                              7
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 8 of 18 PageID #: 178




unlawful.” Id. (quoting Sisney v. Reisch, 674 F.3d 839, 845 (8th Cir. 2012)).

Although there may be the “rare obvious case” where it is clear the officer's

conduct is unlawful without precedent addressing a similar circumstance, most

cases will require precedent, controlling authority, or a robust consensus of cases

of persuasive authority finding the conduct at issue is unconstitutional. Id.

      The Fourth Amendment states, in relevant part, that “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated.”63 U.S. Const. amend.

IV. “[R]easonableness is always the touchstone of Fourth Amendment analysis.”

Birchfield v. North Dakota, 136 S. Ct. 2160, 2186 (2016) (citing Brigham City,

Utah v. Stuart, 547 U.S. 398, 403 (2006) ). “An action is ‘reasonable’ under the

Fourth Amendment, regardless of the individual officer's state of mind, ‘as long as

the circumstances, viewed objectively, justify [the] action.’ ” Stuart, 547 U.S. at

404 (emphasis and alteration in original) (quoting Scott v. United States, 436 U.S.

128, 138 (1978) ).

      Consent to search by a person having authority over the property searched is

an exception to the warrant requirement. See, e.g., Fernandez v. California, 571

U.S. 292, 298 (2014). “Consent searches are part of the standard investigatory

techniques of law enforcement agencies and are a constitutionally permissible and

wholly legitimate aspect of effective police activity.” Id. (internal quotation marks


                                          8
    Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 9 of 18 PageID #: 179




omitted) (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 228, 231-32 (1973) ).

“A warrantless consent search is reasonable and thus consistent with the Fourth

Amendment irrespective of the availability of a warrant.” Fernandez, 571 U.S. at

307.

         Count I fails to set forth a deprivation of a constitutional right. The

allegations clearly establish there was no seizure of Plaintiff’s cell phone. Rather,

Plaintiff voluntarily consented to Suydam’s taking the phone when Plaintiff

handed it to Suydam and asked Suydam to speak to the police chief. While

Plaintiff argues that Suydam’s subsequent acts of throwing the phone and

destroying it are sufficient to state a claim for an unreasonable seizure, the facts

alleged do not set forth a Fourth Amendment Claim for a seizure. While it very

well may be that Plaintiff could have stated a claim for a violation of his due

process rights for an intentional destruction of personal property2, the Petition does

not so allege. Plaintiff voluntarily consented to the seizure of his phone.

Therefore, Defendant Suydam is entitled to qualified immunity on Count I as


2
 The Fourteenth Amendment Due Process Clause provides that “[n]o State...shall...deprive any
person of life, liberty, or property without due process of law. U.S. Const. amend. XIV, § 1. “The
fundamental requirement of due process is the opportunity to be heard at a meaningful time and
in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (internal quotation
marks and citations omitted). Due process is a flexible concept, requiring only “such procedural
protections as the particular situation demands.” Id. at 334 (internal quotation marks and citation
omitted). “The circumstances of the [alleged] deprivation dictate what procedures are necessary
to satisfy procedural due process.” Schmidt v. Des Moines Pub. Sch., 655 F.3d 811, 818 (8th Cir.
2011) (internal quotation marks and citation omitted).

                                                9
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 10 of 18 PageID #: 180




Plaintiff has failed to show a violation of his Fourth Amendment right to be free

from unreasonable search and seizure.

Count II

      Plaintiff alleges Suydam violated his Fourth Amendment right to be free

from excessive force through: reaching through his window, unlocking the car,

drawing his taser and opening the door, handcuffing Plaintiff’s left hand and

physically pulling Plaintiff out of the car by his wrist, placing Plaintiff’s left wrist

into a joint-lock for control over him, putting Plaintiff’s left arm into an arm bar,

forcing him to the ground, forcing Plaintiff’s right arm into being handcuffed

behind Plaintiff’s back with his left wrist, and sticking his knee and all of his

weight on Plaintiff’s back . Defendant argues he is entitled to qualified immunity

for these acts because the amount of force used was reasonable under the particular

circumstances, citing Kohorst v. Smith, 968 F.3d 871 (8th Cir. 2020).

Courts use the reasonableness standard to analyze excessive force claims in the

context of the Fourth Amendment. Henderson v. Munn, 439 F.3d 497, 502 (8th

Cir. 2006). The Supreme Court's “Fourth Amendment jurisprudence has long

recognized that the right to make an arrest ... necessarily carries with it the right to

use some degree of physical coercion or threat thereof to effect it.” Id. (citing

Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)).




                                           10
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 11 of 18 PageID #: 181




      “To establish a constitutional violation under the Fourth Amendment's right

to be free from excessive force, ‘the test is whether the amount of force used was

objectively reasonable under the particular circumstances.’ ” Id. (citing Littrell v.

Franklin, 388 F.3d 578, 583 (8th Cir. 2004)). “The determination whether the force

used to effect a seizure was reasonable ultimately requires a case-specific

balancing of ‘the nature and quality of the intrusion on the individual's Fourth

Amendment interests’ against the countervailing governmental interests at stake.’”

Chambers v. Pennycook, 641 F.3d. 898, 905-06 (8th Cir. 2011) (Graham v.

Connor, 490 U.S. 386, 396–97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)). Relevant

considerations include “the severity of the crime at issue, whether the suspect

poses an immediate threat to the safety of the officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S.

at 396, 109 S.Ct. 1865 (1989).

      When evaluating a Fourth Amendment excessive force claim under § 1983,
      we consider “whether the amount of force used was objectively reasonable
      under the particular circumstances.” Michael v. Trevena, 899 F.3d 528, 532
      (8th Cir. 2018). We evaluate the reasonableness of the force used from the
      perspective of a reasonable officer on the scene, not with the benefit of
      hindsight. Id. This evaluation entails careful consideration of the case's
      particular facts and circumstances, including: “(1) the severity of the crime
      at issue; (2) whether the suspect posed an immediate threat to the safety of
      the officers or others; and (3) whether the suspect is actively resisting arrest
      or attempting to evade arrest by flight.” Id. (citing Graham v. Connor, 490
      U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)). We may also
      consider the result of the use of force. Crumley v. City of St. Paul, 324 F.3d
      1003, 1007 (8th Cir. 2003).


                                          11
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 12 of 18 PageID #: 182




      The use of force is least justified against a nonviolent misdemeanant who
      does not flee or actively resist arrest and poses little threat to officers or the
      public. Jackson, 944 F.3d at 711. “When a suspect is passively resistant,
      somewhat more force may reasonably be required.” Wertish v. Krueger, 433
      F.3d 1062, 1066–67 (8th Cir. 2006). The failure to follow police instruction
      may constitute passive resistance. See Ehlers, 846 F.3d at 1011; see also
      Jackson, 944 F.3d at 711. Whether a suspect's resistance is intentional does
      not impact how a reasonable officer would interpret the suspect's behavior.
      Ehlers, 846 F.3d at 1011. An officer is entitled to use the force necessary to
      effect an arrest where a suspect “at least appears to be resisting.” Id. We
      have upheld the use of force where a suspect is non-compliant and resists
      arrest or ignores commands from law enforcement. See Jackson, 944 F.3d at
      711.

Kohorst v. Smith, 968 F.3d 871, 876–77 (8th Cir. 2020).

      Viewing the facts in the light most favorable to the Plaintiff, the use of such

force against him was not objectively reasonable. When nothing in the pleadings

establishes that Plaintiff was resisting any commands by Suydam; no commands

were made to Plaintiff to exit the vehicle. And there is no indication Plaintiff

posed an immediate threat to Suydam. Additionally, the alleged crime he was

being detained for was initially a traffic violation-failure to properly signal a left-

hand turn, which may or may not have resulted in a DUI charge because of the

moderate smell of alcohol coming from Plaintiff’s car. See Brown, 574 F.3d at 499.

Even if Plaintiff’s request to speak to the chief of police directed at Suydam were

considered argumentative, they did not amount to resisting arrest; “the use of any

force by officers simply because a suspect is argumentative ... is not to be

condoned.” Bauer, 713 F.2d at 412.


                                           12
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 13 of 18 PageID #: 183




      Plaintiff’s allegations are sufficient to state a claim that Defendant violated

Plaintiff's right to be free from excessive force.

      But the inquiry does not end there, to overcome qualified immunity, Plaintiff

must present facts to show not only (1) that the officer[s’] conduct violated a

constitutional right, but also (2) that the right was clearly established at the time of

the alleged violation. Pearson v. Callahan, 555 U.S. 223, 232 (2009). In May

2016, it was clearly established that the alleged force under these circumstances

may not be reasonable. In Johnson v. Carroll, the Eighth Circuit found that it was

clearly established that “it was unlawful to throw to the ground and mace a

nonviolent, suspected misdemeanant who was not fleeing or herself resisting

arrest, who posed little or no threat to anyone's safety, [and] who never received

verbal commands to remove herself....” Johnson v. Carroll, 658 F.3d 819, 828 (8th

Cir. 2011). This case shows that Plaintiff’s right to be free from excessive force

was clearly established. Defendant’s motion is denied as to Count II.

Count III

      Plaintiff claims Suydam’s actions were in retaliation for exercising his First

Amendment right to protected speech. Contained within this count are Plaintiff’s

allegations that the phone call was a substantial or motivating factor in Defendant’s

decision to destroy Plaintiff’s phone and engage in excessive force.




                                           13
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 14 of 18 PageID #: 184




The First Amendment prohibits government officials from taking retaliatory

actions against individuals for speaking out. Peterson v. Kopp, 754 F.3d 594, 602

(8th Cir. 2014).

      To establish a First Amendment retaliation claim under 42 U.S.C. § 1983,
      the plaintiff must show (1) he engaged in a protected activity, (2) the
      government official took adverse action against him that would chill a
      person of ordinary firmness from continuing in the activity, and (3) the
      adverse action was motivated at least in part by the exercise of the protected
      activity.

Peterson v. Kopp, 754 F.3d 594, 602 (8th Cir. 2014). (internal quotations and

citations omitted). “Under the third prong, a plaintiff must show that the retaliatory

motive was a ‘substantial factor’ or ‘but-for cause’ of the adverse action. In other

words, the plaintiff must show he was ‘singled out because of [his] exercise of

constitutional rights.’ ” Id. (internal citations omitted).

      The Petition satisfies the pleading requirements of a retaliatory claim.

Plaintiff claims that he was exercising his First Amendment rights in calling the

chief of police, Suydam destroyed his phone and used excessive force on Plaintiff,

an individual whose right arm is deformed, and Suydam’s action were motivated

by the call. Clearly, as stated in Peterson, Plaintiff’s rights were clearly

established at the time of Suydam’s actions. Defendant’s Motion for Judgment as

to Count III is denied.

Count IV



                                            14
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 15 of 18 PageID #: 185




       Although Count IV states that it is a claim for a Fifth Amendment violation,

Plaintiff does not allege Suydam’s request to submit to a portable breath test

violated his Fifth Amendment right to be free from self-incrimination. Instead,

Plaintiff claims that the request that an attorney be present for any questioning was

a substantial or motivating factor in Suydam’s decision to break his cell phone and

use excessive force, essentially stating a retaliation claim. This claim must fail as

it fails to allege Plaintiff required to engage in protected activity, i.e., refusing to

answer questions. The Petition does not set forth any further inquiries regarding

the breath test and/or Plaintiff’s refusal. Count IV will be dismissed for failure to

state a claim.

Count V

       Count V is brought against the City of Belle for an alleged failure to train.

“Section 1983 liability for a constitutional violation may attach to a municipality if

the violation resulted from (1) an official municipal policy, (2) an unofficial

custom; or (3) a deliberately indifferent failure to train or supervise.” Mick v.

Raines, 883 F.3d 1075, 1079 (8th Cir. 2018) (internal quotations omitted). The

City argues plaintiff fails to establish Monell liability under any of the asserted

theories.

       To allege a § 1983 claim against the City for a failure to train or supervise,

plaintiff must plead facts sufficient to show the City's training and supervision


                                            15
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 16 of 18 PageID #: 186




practices were inadequate, the City was deliberately indifferent to the rights of

others in adopting these practices, the City's failure to train and supervise was the

result of deliberate and conscious choices, and the alleged deficiencies caused

plaintiff's constitutional deprivation. Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th

Cir. 2013); Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1216 (8th Cir.

2013).

         Specifically, Plaintiff alleges the policies of the City were not adequate to

prevent excessive and unnecessary use of force by its employees and/or to train its

officers to handle usual and recurring situations with which they must deal, the

City was deliberately indifferent to the obvious consequences of its failure to train

its police officer adequately, and specifically, the city’s policies completely failed

to instruct its officers in de-escalation; the proper use of pain and joint control

techniques; and the proper manner to handle passive resistance from a disabled and

other non-threatening persons.

      Plaintiff’s allegations are conclusory. They fail to set out what the policies

were vis a vis training officers in de-escalation. The allegations fail to set out

anything to show indifference to obvious consequences. Although the title of

Count V is “excessive force,” the Petition fails to allege what constitutional right

has been violated. Nothing in Count V relates Defendant Suydam’s actions to an

alleged deficit in his training. Count V will be dismissed.


                                            16
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 17 of 18 PageID #: 187




                                     Conclusion

      After careful consideration of the motion and the record before the Court,

Count I fails to allege a seizure. Count II states a claim for a Fourth Amendment

excessive force claim. Count III sets forth a First Amendment retaliation claim.

Count IV fails to state a claim for a violation of the Fifth Amendment retaliation

claim. Count V fails to set forth a claim for municipal liability under a policy,

custom or failure to train.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion for Judgment on the

Pleadings, [Doc. No. 32], is granted in part and denied in part.

       IT IS FURTHER ORDERED that Defendants’ Motion for Judgment on

the Pleadings, [Doc. No. 32] as to counts II and III is denied

      IT IS FURTHER ORDERED that Judgement on the Pleadings is entered

on Count I.

      IT IS FURTHER ORDERED that Counts IV and V are dismissed.

      Dated this 11th day of August 2021.




                                 ________________________________
                                   HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE

                                          17
Case: 4:20-cv-00029-HEA Doc. #: 45 Filed: 08/11/21 Page: 18 of 18 PageID #: 188




                                      18
